HUXMAN, Circuit Judge
(dissenting).
I find myself unable to agree with the conclusion reached in Case No. 1947. One of the assignments of error in this case challenges an instruction relating to the measure of damages. The challenged instruction is set out in full in the majority opinion and will not be repeated here. I cannot give my adherence to the interpretation placed on this instruction in the majority opinion. The difficulty with the challenged instruction is that it does not confine itself to the pecuniary loss suffered by the children as a result of being deprived of the mother’s moral instruction, but deals with the effect of that loss upon their general character. The loss suffered by being deprived of the moral teaching of the mother is a proper element of damages. The measure of that damage is the cost incurred in providing the training the mother would have furnished. The effect, however, of the loss of that moral training upon the general character of the children is not a proper element of damage. It is incapable of being measured; it cannot be translated into dollars and cents.
Nor can I agree that the effect of the instruction, when read in connection with the other instructions, is that, in addition to other loss suffered, the pecuniary loss of the moral training can be recovered. In the first part of the instruction, the court says: “You may also, in fixing the amount of damages, take into consideration the mother’s moral training, teaching and support, commensurate to the things that she would have contributed toward these minor children during her life expectancy.” Had the court stopped here, there would be no difficulty. If the instruction in general terms means that the jury could allow recovery for the cost of providing for the moral instruction, nothing more need have been added. But the court proceeds to say: “You know a mother sometimes contributes more than a pecuniary support to minor children, but the law permits the moral effect upon their general character to be considered in determining the amount of damages you will award * * * (Italics supplied.)
The conjunction “but” is used to express a thought in opposition to that expressed in a preceding sentence or clause. Used as a conjunction it means “something more” or “otherwise.” That seems to'me to be the meaning it must be accorded here. Thus interpreted, the sentence can be said to mean, “Yet something more than pecuniary loss the law permits you to consider. It permits you to consider the effect of the loss of the mother’s moral training upon the general character of the children.”
Counsel for appellant challenged the instruction by timely objection thereto and also in its motion for a new trial. Under Rule 51 of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c, that was all it was required to do to make available the point on appeal.
I do not feel that the two stipulations dealing with the consolidation of the two cases on appeal bar appellant from urging the point. When fairly construed, the intent of the stipulations was to make unnecessary the printing of two records in these two cases on appeal. The intent was that the cases should be considered on one record, and, the main question involved being the liability of appellant on the bond, that the decision in the one case should be controlling in both.
Aside from the stipulation, the appellate court has inherent power to review the case upon the whole record and make such disposition as justice requires. Patterson v. Alabama, 294 U.S. 600, 55 S.Ct. 575, 79 L.Ed. 1082; State Tax Commission v. Van Cott, 306 U.S. 511, 59 S.Ct. 605, 83 L.Ed. 950; Minnesota v. National Tea Co. & Allied Stores, 60 S.Ct. 676, 84 L.Ed. -, decided March 25, 1940; Trapp v. Metropolitan Life Ins. Co., 8 Cir., 70 F.2d 976; Walsh v. Segale, 2 Cir., 70 F.2d 698.
The challenged instruction is not clear. The jury could easily have become confused and misled by the instruction in its consideration of the elements for which damage should be allowed.
I think Case Number 1947 should be reversed, and the cause remanded with instructions to grant a new trial.